          Case 3:16-md-02741-VC Document 2461 Filed 01/10/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITGATION
                                                     Case No. 16-md-02741-VC
 This document relates to:
                                                     ORDER RE: COURTESY COPIES AND
 ALL ACTIONS
                                                     THUMB DRIVES




       Within three days of filing each summary judgment and/or Daubert brief, the parties are

directed to deliver to Judge Chhabria’s chambers (1) a tabbed binder with an unredacted paper copy

of the filing, including the brief and all unredacted attachments filed in connection with the brief;

and (2) a flash drive containing the brief and all unredacted attachments. On the flash drive, the file

name of each document should include the name of the document, a brief description of the

document, and the docket number in brackets. For example, the file name for Dkt. No. 2418-7

would be “Ex. 6-State Transcript [2418-7].” Each document in the binder and on the flash drive

should be the filed version of the document on ECF (including the ECF header at the top of the

document).


       IT IS SO ORDERED.

Date: January 10, 2019                                 ___________________________________
                                                       VINCE CHHABRIA
                                                       United States District Judge
